DETAILED ACTION
This is the third Office Action regarding application number 16/253,670, filed on 01/22/2019, which claims priority to provisional application number 62/622,108, filed on 01/25/2018.
This action is in response to the Applicant’s Response dated 05/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 05/10/2021 has been entered.
 
Status of Claims
Claims 1-20 are currently pending.
Claims 1, 2, 19, and 20 are amended.
Claims 1-20 are examined below.
The rejection of claims 1-20 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 05/10/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The applicant provided additional comments with respect to the examiner’s finding of obviousness related to the power to weight ratio limitation. Specifically, the applicant argues that SHEATS describes a roofing membrane, and because of this, skilled artisans would not seek to modify SHEATS to have the claimed power-to-weight and weight-to-surface area ratios. The examiner has carefully reviewed and considered each of the applicant’s statements, but remains unpersuaded.
First, the examiner emphasizes that the claims only recite “a textile”, and provides no special definition that limits this to fabrics, clothing, etc. Importantly, the instant specification appears to equate the recited “textile” with applications such as roofing.  Paragraph 0063 of the specification as filed states: “In an exemplary embodiment, the textile has a configuration of a tent, a tarp, an awning, an automobile cover, a temporary building structure, a shade, or a fly.” Therefore, the examiner believes that the broadest reasonable interpretation of the term “textile” used in the 
Second, SHEATS explicitly describes the important of the claimed weight ratios, and states that the “reduction in weight of the photovoltaic cell provides significant advantages” (col. 17, ll. 42-44). Reduction in weight will inherently increase the power-to-weight ratio and decrease the weight-to-surface area ratios. SHEATS provides motivations on why and also methods how to reduce the total weight of the device to allow for greater installation opportunities. 
Third, the applicant states that the “roofing membrane of SHEATS also includes modified bitumen and/or reinforcement” (page 6), but SHEATS does not appears to expressly state this. The full passage from SHEATS reads “The membrane 220 may be made from a variety of materials including modified bitumens such as composite sheets consisting of bitumen, modifiers (APP, SBS) and/or reinforcement such as plastic film, polyester mats, fiberglass, yards, or textiles.” (col. 16, ll. 61-65). The examiner believes that it is equally obvious to skilled artisans to select textiles and yarns for the reinforcement membrane 220 as bitumen components. Additionally, even if bitumens were necessarily required by SHEATS, the examiner does not find that the presence of bitumens obviates the SHEATS reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEATS (US 8,158,450 B1) in view of PARENT (US 2015/0372249 A1).
Regarding claim 1, SHEATS teaches a textile comprising: 
a flexible substrate (textile membrane 220, col. 16, l. 59-col. 16, l. 15); and 
a photovoltaic tape adjacent to the flexible substrate (flexible solar cells 212 adhered to the textile membrane 220, col. 16, l. 59-col. 16, l. 15); 
wherein the textile has a power to weight ratio of at least 10 Watts per pound (W/lb) (10W/lb equals about 22.2 W/kg) (specific power of the flexible textile can be at least 130.2 W/kg, which is more than 10 W/lb or 22.2 W/kg). 

    PNG
    media_image1.png
    306
    408
    media_image1.png
    Greyscale

SHEATS does not disclose expressly that the photovoltaic tape comprises a solar organic photovoltaic tape, or that the textile has a total weight to surface area of not greater than about 500 grams/square-meter.
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select thicknesses, materials, and textile dimensions in order to optimize the specific power density, and including textiles having dimension and weight properties yielding surface area densities within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the 
PARENT describes an organic photovoltaic tape useful in a textile. PARENT further teaches that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and incorporate the organic photovoltaic tape taught by PARENT since the organic materials and tape combination provide good electrical conductivity, mechanical strength, and flexibility simultaneously (PARENT, para. 36).

Regarding claim 2, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the photovoltaic tape comprises a solar organic photovoltaic (OPV) tape, an a-Si tape, or a CIGS tape (describes silicon and CIGS, col. 14, l. 31-67). As described above in the rejection of claim 1, PARENT also states that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS further and incorporate the organic photovoltaic tapes of PARENT with the 

Regarding claim 3, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the photovoltaic tape has a continuous length of at least about 0.5 meters, at least about 5.0 meter, at least about 10.0 meters, at least about 100.0 meters, or even at least about 500.0 meters (may be at least 6.5-10 feet in one continuous dimension, with very large square footages, SHEATS, col. 19, l. 36-52). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed continuous length of the photovoltaic tape overlaps or lies inside the range disclosed by SHEATS, and establishes a prima facie case of obviousness.

Regarding claim 4, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, but does not disclose expressly that the photovoltaic tape has a thickness of not greater than 0.2 mm, such as not greater than 0.15 mm.
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers (including the photovoltaic layers).  It would have been obvious to a person having 

Regarding claim 5, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the textile has a power to weight ratio of at least 30 W/lb, such as at least 50 W/lb, or at least 100 W/lb (SHEATS: 130.2 W/kg equals 58.6 W/lb, and is within the claimed range). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed power to weight ratio range, i.e., specific power, overlaps or lies inside the range disclosed by SHEATS, and establishes a prima facie case of obviousness.

Regarding claim 6, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the photovoltaic tape is laminated, knit, stitched, adhered via an adhesive, or combination thereof to directly contact the flexible substrate (lamination, SHEATS, col. 19, l. 31-35). 

Regarding claim 7, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein flexible substrate has a thickness of 

Regarding claim 8, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the textile is rollable on a length of the photovoltaic tape (SHEATS, Fig. 7 illustrates the textile is rollable). 

Regarding claim 9, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the textile is foldable along a length contiguous to an outside edge of the photovoltaic tape (the Examiner concludes that the textile would be obviously capable of the intended use of being folded in the claimed way since the entire layered structure of SHEATS is flexible and bendable). 

Regarding claim 10, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the flexible substrate is foldable on a cross direction, a machine direction, or combination thereof (the Examiner concludes that the textile would be obviously capable of the intended use of being folded in the claimed way since the entire layered structure of SHEATS is flexible and bendable). 

Regarding claim 11, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the flexible substrate comprises an assembly of filaments (the Examiner interprets fibers to read on the term “filaments”; SHEATS, col. 16, l. 65-col. 17, l. 15). 

Regarding claim 12, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 11, wherein the assembly of filaments comprises a polymer fiber, a natural fiber, or combination thereof (natural fibers such as flax, cotton, etc., SHEATS, col. 17, l. 8-9). 

Regarding claim 13, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 11, wherein the assembly of filaments comprises a woven scrim, a nonwoven mat, a nonwoven scrim, or combination thereof (polyester mat, fiberglass, and woven polymers, SHEATS, col. 16, l. 65-col. 17, l. 15). 

Regarding claim 14, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 13, but does not disclose expressly that the nonwoven scrim comprises a 0/90 scrim comprising: a first set of yarns extending generally parallel to the main direction; and a second set of yarns extending generally parallel to the cross direction and generally perpendicular to the main direction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange the yarns of the nonwoven scrim to have the claimed orientations as an obvious matter of design choice because the claimed layer configuration would not modify, or in any other way affect, the operation of the textile.  MPEP 2144.04(VI)(C).

Regarding claim 15, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 13, but does not disclose expressly that the flexible substrate comprises a nonwoven mat directly in contact with a nonwoven scrim. 
However, SHEATS teaches that the flexible substrate may include one or more materials and selected based on the desired configuration requirements for a particular installation.  The materials and weaves of the substrate may include combinations, blends, and mixtures of related and similar textile materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange a nonwoven mat directly in contact with the nonwoven scrim as an obvious matter of design choice because the claimed layer configuration would not modify, or in any other way affect, the operation of the textile.  MPEP 2144.04(VI)(C).

Regarding claim 16, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, further comprising an interconnect located at an end of the photovoltaic tape (leads 250, 252, SHEATS, Fig. 5). 

Regarding claim 17, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, further comprising a foam (texting is applied to a foam board, SHEATS, col. 21, l. 40-50). 

Regarding claim 18, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, but does not disclose expressly that the 
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select thicknesses, materials, and textile dimensions in order to optimize the specific power density, and including textiles having dimension and weight properties yielding surface area densities within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).

Regarding claim 19, SHEATS teaches a textile comprising: 
a flexible substrate comprising a nonwoven scrim (textile membrane 220, col. 16, l. 59-col. 16, l. 15, and may include fiberglass and polyester mats); and 
a photovoltaic tape adjacent to the flexible substrate (flexible solar cells 212 adhered to the textile membrane 220, col. 16, l. 59-col. 16, l. 15).
SHEATS does not disclose expressly that the photovoltaic tape comprises a solar organic photovoltaic tape or that the flexible substrate also includes a nonwoven mat directly in contact with the nonwoven scrim.  However, SHEATS teaches that the flexible substrate may include one or more materials and selected based on the desired configuration requirements for a particular installation.  The materials and weaves of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange a nonwoven mat directly in contact with the nonwoven scrim as an obvious matter of design choice because the claimed layer configuration would not modify, or in any other way affect, the operation of the textile.  MPEP 2144.04(VI)(C).
PARENT describes an organic photovoltaic tape useful in a textile. PARENT further teaches that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and incorporate the organic photovoltaic tape taught by PARENT since the organic materials and tape combination provide good electrical conductivity, mechanical strength, and flexibility simultaneously (PARENT, para. 36).

Regarding claim 20, SHEATS teaches a textile comprising: 
a flexible substrate (textile membrane 220, col. 16, l. 59-col. 16, l. 15); 
a photovoltaic tape directly in contact with the flexible substrate (flexible solar cells 212 adhered to the textile membrane 220, col. 16, l. 59-col. 16, l. 15); and 

SHEATS does not disclose expressly that the photovoltaic tape comprises a solar organic photovoltaic tape or that the textile has a total weight to surface area of not greater than about 500 grams/square-meter.
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select thicknesses, materials, and textile dimensions in order to optimize the specific power density, and including textiles having dimension and weight properties yielding surface area densities within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).
PARENT describes an organic photovoltaic tape useful in a textile. PARENT further teaches that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and incorporate the organic photovoltaic tape taught by PARENT since the organic materials and tape 


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721